Name: 80/351/EEC: Commission Decision of 7 March 1980 approving the transport of certain quantities of beef carried out by the United Kingdom intervention agency during 1979 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-03-26

 Avis juridique important|31980D035180/351/EEC: Commission Decision of 7 March 1980 approving the transport of certain quantities of beef carried out by the United Kingdom intervention agency during 1979 (Only the English text is authentic) Official Journal L 079 , 26/03/1980 P. 0020 - 0020****( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . ( 3 ) OJ NO L 249 , 17 . 11 . 1970 , P . 1 . ( 4 ) OJ NO L 68 , 10 . 3 . 1978 , P . 5 . ( 5 ) OJ NO L 261 , 26 . 9 . 1978 , P . 5 . ( 6 ) OJ NO L 304 , 30 . 11 . 1979 , P . 9 . ( 7 ) OJ NO L 281 , 6 . 10 . 1978 , P . 7 . COMMISSION DECISION OF 7 MARCH 1980 APPROVING THE TRANSPORT OF CERTAIN QUANTITIES OF BEEF CARRIED OUT BY THE UNITED KINGDOM INTERVENTION AGENCY DURING 1979 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/351/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 2 ), HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2305/70 OF 10 NOVEMBER 1970 ON THE FINANCING OF INTERVENTION EXPENDITURE IN RESPECT OF THE DOMESTIC MARKET IN BEEF AND VEAL ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 496/78 ( 4 ), AND IN PARTICULAR ARTICLE 3 ( 1 ) ( H ) THEREOF , WHEREAS , UNDER ARTICLES 1 , 2 ( 1 ) AND 3 ( 1 ) ( H ) OF REGULATION ( EEC ) NO 2305/70 , EXPENDITURE ON CERTAIN TRANSPORT OPERATIONS IN RESPECT OF BEEF HELD BY INTERVENTION AGENCIES IS CHARGEABLE TO THE GUARANTEE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ; WHEREAS ARTICLES 9 ( 1 ) AND 11 OF COMMISSION REGULATION ( EEC ) NO 2226/78 ( 5 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2650/79 ( 6 ), AMENDED , WITH EFFECT FROM 1 OCTOBER 1978 , THE CONDITIONS FOR FINANCING THE TRANSPORT OF INTERVENTION BEEF ; WHEREAS COMMISSION REGULATION ( EEC ) NO 2331/78 ( 7 ) PROVIDED FOR A DEROGATION FROM THE CONDITIONS FOR DESIGNATING INTERVENTION CENTRES IN THE CASE OF IRELAND AND THE UNITED KINGDOM ; WHEREAS THIS DEROGATION ENTAILS TRANSPORT WITHIN THESE MEMBER STATES ; WHEREAS THE UNITED KINGDOM HAS NOTIFIED THE COMMISSION OF THE REASONS NECESSITATING THE TRANSPORT DURING 1979 OF APPROXIMATELY 2 400 TONNES OF BEEF TAKEN OVER BY ITS INTERVENTION AGENCY , AND HAS REQUESTED THAT THESE TRANSPORT OPERATIONS BE APPROVED ; WHEREAS THE REASONS GIVEN BY THE UNITED KINGDOM JUSTIFY APPROVAL OF SUCH TRANSPORT ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR BEEF AND VEAL , HAS ADOPTED THIS DECISION : ARTICLE 1 PURSUANT TO ARTICLE 3 ( 1 ) ( H ) OF REGULATION ( EEC ) NO 2305/70 , THE TRANSPORT DURING 1979 WITHIN THE UNITED KINGDOM OF THE FOLLOWING QUANTITY OF BEEF TAKEN OVER BY THE UNITED KINGDOM INTERVENTION AGENCY IS HEREBY APPROVED : - APPROXIMATELY 1 339 TONNES OF BONED MEAT , - APPROXIMATELY 1 061 TONNES OF UNBONED MEAT . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 7 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT